Citation Nr: 1414576	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-32 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the appeal by the Appellant, on behalf of the Veteran's two sons, B. and B., for an increased apportionment of the Veteran's compensation benefits, was timely.  


REPRESENTATION

Appellant represented by:   None

Veteran represented by:   The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Attorney



INTRODUCTION

The Veteran had active service from November 1972 to August 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 Special Apportionment Decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted an apportionment of $400 to the Appellant on behalf of two of the Veteran's sons, B. and B.  The Appellant disagreed with this decision, asserting that an increase in the amount of the apportionment was warranted.  The RO determined that the substantive appeal was not timely so in November 2011, the Appellant was issued another statement of the case regarding the timeliness of the appeal. 

This appeal concerns a benefit provided under chapter 53 of title 38, United States Code.  A claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2013).  The applicable contested claims procedures were followed in this case.



FINDINGS OF FACT

1.  The Appellant was notified on April 13, 2010, of the April 2010 Special Apportionment Decision; she was provided her appellate rights and told that she had 60 days to appeal that determination.  

2. After receiving a notice of disagreement from the Appellant, the RO issued a statement of the case on January 25, 2011. 

3.  The Appellant's substantive appeal was received on March 14, 2011.


CONCLUSION OF LAW

The Appellant did not file a timely substantive appeal to the April 2010 Special Apportionment Decision.  38 U.S.C.A. § 7105(A)(b) (West 2002 and Supp. 2012); 38 C.F.R. §§ 20.200, 20.201, 20.302(b), 20.501(b), 20.504 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeal for Veterans Claims (Court) has held, that the Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

In a case concerning apportionment of benefits, the provisions of 38 U.S.C.A. § 7105A regarding simultaneously contested claims apply.  The term "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p).  Appellate review is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished.  38 U.S.C.A. § 7105(a).  In the case of a simultaneously contested claim, to be timely, a notice of disagreement from the person or persons adversely affected must be filed within 60 days from the date of mailing of the notification of the determination to him or her; otherwise, that determination will become final.  The date of mailing of the letter of notification will be presumed to be the same as the date of that letter for purposes of determining whether a notice of disagreement has been timely filed. 38 U.S.C.A. § 7105A(a); 38 C.F.R. § 20.501(a).  A substantive appeal must be filed within 30 days from the date of mailing of the statement of the case.  The date of mailing of the statement of the case will be presumed to be the same as the date of the statement of the case for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105A(b); 38 C.F.R. § 20.501(b). 

In this case, an April 2010 Special Apportionment Decision granted an apportionment of $400 to the Appellant on behalf of two of the Veteran's sons, B. and B.  The Appellant was furnished notice of this decision and was told that she had 60 days to initiate an appeal.  She was also provided a VA Form 21-4107c which set forth her procedural and appellate rights.  The Appellant disagreed with the April 2010 decision, asserting that an increase in the amount of the apportionment was warranted.  The RO issued a statement of the case on January 25, 2011.  The statement of the case told her that she had 30 days to perfect file her appeal or within the remainder, if any, of the 60 percent from the date of the letter notifying her of the action she was appealing.  Therefore, as the 60 day period had long since expired, the Appellant had 30 days from the January 25, 2011 date.  However, a substantive appeal was not received until after that date, on March 14, 2011, per the date-stamp.  When VA rules require that any document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt by the VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  38 C.F.R. § 20.305.  Also, in computing the time limit for filing a document, the first day of the specified period will be excluded and the last day included and where the time limit would expire on a Saturday, Sunday, or legal holiday, the next succeeding workday will be included.  Id.

The Board finds that the substantive appeal was not timely because it was not received within 30 days of the statement of the case.  There is a date stamp of the date that it was received, so the 5-day period specified in 38 C.F.R. § 20.305 does not apply and would not sufficiently extend the time limit, in any event.  Moreover, the Appellant herself dated the document after the last date before expiration of the appeal period.  

In conjunction with her claim, the Appellant indicated that she was confused by the 30 day and 60 day periods mentioned in the statement of the case.  The evidence in this case does not show incompetency or other objective evidence so as to conclude that good cause for delay in submission of the substantive appeal was demonstrated.  The statement of the case was clear in its wording.  As such, VA laws and regulations require that the Appellant comply with the timeliness requirements.  If she was having difficulty, she could have requested an extension of time, but she did not do so.  Consequently, the Board finds that a timely substantive appeal regarding an increase in the apportionment award was not filed, and, as such, the Board is without authority to exercise appellate jurisdiction over that claim. 


ORDER

The appeal is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


